DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 7, and 8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites a computer implemented method. A method is one of the four statutory categories of invention.
Claim 1 further recites a process of gathering information, analyzing it, and displaying certain results.
The limitations recited in claim 1 for “identifying a group of related events,” “analyzing…the event occurrences relating to each identifier to identify one or more first occurrences,” “analyzing….the resolution information…to identify any event resolution time,” “comparing two event identifiers to obtain a relationship score,” “using…a first occurrence method…to result in a first score,” “using…a combination of a first occurrence and a resolution time….to result in second score,” “using…a resolution time…to result in a third score,” “merging…the results,” “creating…a group of events,” “identifying…a first group of event 
The limitations reciting steps to identify, or to analyze in order to identify, merely require a person looking at collected data and thinking about which event occurred first, whether there is a resolution time, which events are indicated as using the same resource and which events have the same type. The information is already present in the collected data represented by the historical event store. It is therefore a simple matter of a person looking at the data and thinking about these characteristics of the data to accomplish the identifying steps.
The limitations reciting steps to compare two events by various scoring methods, as disclosed in the specification, require looking at the data provided for the two event identifiers being compared and incrementing a count each time a specific situation is recognized (see figures 3-5 and accompanying disclosure). This, again, is readily performed in the human mind with the aid of a pen and paper. The scoring limitations merely require a person looking at provide information and counting the number of times a particular situation occurs. The recited limitation for merging is not particularly described in the disclosure, thus any conceivable method of merging three separate tallies such as, for instance, simply adding them together, will suffice.
Finally, the limitation that recites creating a group of events based on the scores is achievable by a person simply considering the scores and thinking about which of the events have scores similar enough to be considered as a group.

This judicial exception is not integrated into a practical application. The additional elements recited by the claim, “providing a store of historical events,” “outputting…the merged score,” “presenting a reduced number of real time events to an operator,” and the direction that each of the method steps should be performed by a computer do not integrate the judicial exception into a practical application.
The direction to perform the mental process on a generic computer does not alter the fact that the claim recites a mental process. See MPEP 2106.04(a)(2)(III)(C).
The recitations of providing a historical event store, outputting a score and presenting a reduced number of events to an operator are insignificant extra-solution activity. Providing a historical store of events from which data can be considered is mere data gathering. Directing that a certain result be outputted or displayed amounts to necessary output. The entirety of the claimed concept is concerned with selecting which events to output, thus any use of the recited judicial exception necessarily requires the output and presentation limitations. See MPEP 2106.05(g).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the claim amount to insignificant extra-solution activity and/or applying the exception using a generically recited computer.


Regarding claim 2:
The claim recites additional judicial exception limitations. As with the identifying and creating steps of claim 1, the recitations of claim 2 are performable in the human mind. Indeed, they are additional recitations of a person thinking about whether the data indicates that an event uses the same resource as other events and thinking about whether or not that event should be included in a group based on the resource indicator.
The additional elements do not integrate the claim into a practical application and do not amount to significantly more than the exception. As with claim 1, the additional element is simply a direction to apply the exception using a generic computer.

Regarding claim 3:
The claim recites additional judicial exception limitations. As with the identifying and analyzing steps of claim 1, the recitations of identifying and analyzing in claim 3 are performable in the human mind.
The additional elements do not integrate the claim into a practical application and do not amount to significantly more than the exception. As with claim 1, the additional element is simply a direction to apply the exception using a generic computer.

Regarding claim 4:

The additional elements do not integrate the claim into a practical application and do not amount to significantly more than the exception. As with claim 1, the additional element is simply a direction to apply the exception using a generic computer.

Regarding claim 5:
The claim recites an additional judicial exception limitation. The claim to separate a set of connected events simply requires a person no longer thinking about the two events as connected or, alternatively, is a method of display that represents insignificant extra solution activity in the form of choosing a particular display formatting for the necessary output.

Regarding claim 7:
The claim recites additional judicial exception limitations. As with the scoring steps of claim 1, the recitations of scoring and augmenting in claim 7 are performable in the human mind.
The additional elements do not integrate the claim into a practical application and do not amount to significantly more than the exception. As with claim 1, the additional element is simply a direction to apply the exception using a generic computer.

Regarding claim 8:

The additional elements do not integrate the claim into a practical application and do not amount to significantly more than the exception. As with claim 1, the additional element is simply a direction to apply the exception using a generic computer.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10467083 in view of Nano et al. (2017/0116064). 
Claim 8 of the ‘083 patent discloses all limitations of instant claims 1 and 2 except for presenting a reduced number of real time events to an operator.
Nano teaches presenting a reduced number of real time events to an operator [par 3, 39, 59].
It would have been obvious to one of ordinary skill prior to the effective filing date to combine the filtering and display of Nano with the analysis and display of the instant claims because Nano discloses that without the disclosed filtering it is challenging to determine [par 3].

Claims 3-5, 7, and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10467083 in view of Nano and further in view of claims 2-4, 6 and 7 of the ‘083 patent.
See the teachings of the claim 8-Nano combination above. The combination does not explicitly teach the limitations of claims 3-5, 7, and 8. 
Claims 2-4, 6, and 7 of the ‘083 patent teach identical limitations to those of the instant claims. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine the limitations of dependent claims 2-4, 6, and 7 of the ‘083 patent in the same manner as the limitations of the instant claims because one of ordinary skill would have recognized that the limitations could be combined without any change in the respective functions of the claim elements and the combination would have yielded nothing more than predictable results. See MPEP 2143(I)(A).

Claims 1-5, 7, and 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7, 8, and 10-18 of copending Application No. 16/541244 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims recite nearly identical subject matter except for a change in statutory class.


Response to Arguments
Applicant's arguments filed 4/5/21 have been fully considered but they are not persuasive.
The examiner responded to the arguments in the advisory action with a mail date of 4/23/21. Applicant did not update the arguments or acknowledge the examiner’s response from the advisory action. The response is reproduced below.
Regarding applicant’s argument on pages 6-7 of the response that amended claim 1 is directed to a technological improvement because it provides a method for improving the output of known event manager products, the examiner respectfully disagrees.
Altering the volume of information that is output to a human operator does not represent a technological improvement. There is no change, improvement or not, to the underlying technology. The purported improvement lies in choosing not to display certain information. Further, note that presenting the results of data analysis to a user in the form of an output is recognized as insignificant extra-solution activity when the limitation amounts to necessary data gathering and outputting (see MPEP 2106.05(g)).
The examiner notes that applicant further argues that steps of the method reduce the amount of processing required by a computer system, pointing to paragraphs 33 and 40 of the specification. The subject matter disclosed in the cited paragraphs is not recited in amended claim 1, and is instead covered only in claim 2. Further, choosing which data to process and 
Regarding applicant’s argument on page 7 that claim 1 is not directed to a mathematical concept, the examiner notes that the claim is directed to a mental process. Whether it is directed to a specifically recited mathematical concept is immaterial. The claim is directed to a process of gathering information (providing the historical store), analyzing it (the recited limitations for identifying, analyzing, comparing, scoring, creating) and displaying certain results (presenting to an operator). See MPEP 2106.04(a)(2)(III)(A).
Further, the steps for identifying, analyzing, comparing, scoring and creating are clearly limitations that can be performed in the human mind, with or without a physical aid such as a pen and paper. Recognizing certain relationships among pieces of data, comparing two pieces of data to one another, and performing scoring – defined in the specification as simply incrementing a count each time a particular occurrence or relationship is recognized, are actions performable in the human mind. The claim is thus directed to a mental process.
Applicant did not address the double patenting rejections other than to state a willingness to file a terminal disclaimer once the double patenting rejections are the only outstanding rejections. The examiner further notes that the rejection over the 10467083 patent was not the only rejection present, though that was the only one specifically mentioned in the arguments.
All arguments have been addressed. The rejections are maintained.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
‘546 to Coates et al. discloses a system for analyzing security events and indexing and grouping the raw data for display on a graphical interface.
‘775 to Slutsman et al. discloses filtering redundant fault events from an event stream using statistical correlations between pairs of events to provide a reduced set of events that can be considered to determine a root cause of a fault.
‘793 to Duggan et al. discloses a visual display of events occurring in a particular time interval. The events are filtered and grouped by common network resources. Multiple sub-filters may be applied.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC M DUNCAN whose telephone number is (571)272-3646.  The examiner can normally be reached on M-F 7-330.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MARC DUNCAN/Primary Examiner, Art Unit 2113